DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/26/2022 has been entered. Claims 1,15,29,37,44-45,48,60 and 66 have been amended. Claims 2-3 have been canceled in this amendment. New Claims 70-71 have been added in this amendment. Claims 1,10,14-18,20,29,37-38,40,43-45,47-49,57 and 60-71 are still pending in this application, with claims 1,29,60 and 65 being independent.
Examiner noticed that the previously “Canceled” claim 49 is now reentered in this amendment as “Original” This leads to non-compliance. In order to further the prosecution, examiner will not address claim 49 in this office action and respectfully urge the applicant to correct the future correspondences to bring this application into compliance.


Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 29,65,37 under 35 U.S.C. §102/103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
1.	Applicant's arguments filed on 09/26/2022 on page 14
of applicant's remark regarding Claims 1,29,60,65, the applicant argues that Palanisamy doesn’t teach preferred channels or preferred times to exchange the first data.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Palanisamy discloses the bandwidth requirements of the application and the time duration for data communication (Palanisamy Para[0073]). Examiner interprets the claimed limitation of preferred channel resources to preferred bandwidth value required to transmit application data /traffic (Palanisamy Para[0067]). It is clearly taught by Palanisamy that when an trigger event happens, the bandwidth (i.e. channel resources) and the time duration to send the application data is specified. The applicant here also fails to provide specific information on the claimed preferred channels or times. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 10,14-18,20 and 70-71 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 37-38,40,43-45,47-49 and 57 are rejected based upon same motivation and rationale used for claim 29.
The dependent claims 61-64 are rejected based upon same motivation and rationale used for claim 60.
The dependent claims 66-69 are rejected based upon same motivation and rationale used for claim 65.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,29,60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg et al. (US 2002/0093983 Al, hereinafter referred to as “Newberg”) in view of Palanisamy et al. (US 2019/0357288 Al, hereinafter referred to as “Palanisamy”).

Regarding Claims 1,29,60 and 65, Newberg discloses a method for wireless communication performed by a wireless communication device (Newberg Fig.1 Ref:202 Para[0014] The wireless system has base site and wireless terminals), comprising: activating an application associated with a first classification of data traffic (Newberg Fig.5 Ref:502,504 Para[0029-35] The multimedia call (i.e. application) is initiated on the computer connected to the terminal and requirements are generated); transmitting/receiving a data session request to a root AP responsive to activating the application (Newberg Fig.5 Ref:502 Para[0029-35] The application requirements are sent to the base site (i.e. root AP) by the terminal), the data session request indicating preferred time or frequency resources associated with first data traffic having the first classification (Newberg Fig.5 Ref:502 Para[0029-35] The codec type and total transmit and receive bit rates are part of the application requirements and used for determining the resources); receiving/transmitting link configuration information from the root AP responsive to the data session request (Newberg Fig.5 Ref:510 Para[0029-35] The message is sent to the wireless terminal after receiving the request from the terminal), the link configuration information indicating a first set of time or frequency resources reserved for the first data traffic (Newberg Fig.5 Ref:510 Para[0029-35] The message is sent to the terminal after bandwidth (i.e. resources) reservation for it); and establishing a data path with the root AP associated with the first set of time or frequency resources, the data path being reserved for the first data traffic (Newberg Fig.5 Ref:512 Para[0029-35] The application setup is completed using reserved resources and the call is established). 
Newberg does not explicitly disclose wherein the preferred time or frequency resources include one or more preferred channels to carry the first data traffic or one or more preferred times to exchange the first data traffic or both.
However, Palanisamy from the same field of invention discloses wherein the preferred time or frequency resources include one or more preferred channels to carry the first data traffic (Palanisamy Para[0067,0073] The diameter message contains bandwidth (i.e. channel resources) requirement) or one or more preferred times to exchange the first data traffic (Palanisamy Para[0067,0073] The time duration for application data is indicated in the diameter message) or both (Palanisamy teaches both the options). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg to have the feature of “wherein the preferred time or frequency resources include one or more preferred channels to carry the first data traffic or one or more preferred times to exchange the first data traffic or both” as taught by Palanisamy. The suggestion/motivation would have been to enable small data delivery more efficiently and reduced signaling (Palanisamy Para[0014]).

Specifically for claims 60 and 65, Newberg discloses a wireless communication device that includes a processor (Newberg Fig.3 Ref:302) and an interface (Newberg Fig.3 Ref:310).

Claims 10,14,40,43,45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Honkasalo et al. (US 2011/0228742 Al, hereinafter referred to as “Honkasalo”).
	
Regarding claims 10,40 and 45, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose wherein the wireless communication device and the root AP are associated with a mesh basic service set (MBSS), the establishing of the data path comprising: establishing, with a wireless repeater in the MBSS, a first communication link that includes the first set of time or frequency resources, the data path being associated with the first communication link and a second communication link, between the wireless repeater and the root AP, that includes a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set.


However, Honkasalo from the same field of invention discloses wherein the wireless communication device and the root AP are associated with a mesh basic service set (MBSS) (Honkasalo Fig.1 Para[0056] The mesh network), the establishing of the data path comprising: establishing, with a wireless repeater in the MBSS (Honkasalo Fig. 12,17 Para[0136] The node 2 (i.e. repeater)), a first communication link that includes the first set of time or frequency resources (Honkasalo Fig. 12,17 Para[0136-137,0162] The first link on f1 frequency sub-carrier resources), the data path being associated with the first communication link and a second communication link (Honkasalo Fig. 12,17 Para[0136-137,0162] The first link on f2 frequency sub-carrier resources), between the wireless repeater and the root AP (Honkasalo Fig. Para[0056,0087] The root node), that includes a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set (Honkasalo Fig. 12,17 Para[0136-137,0162] The f1 and f2 sub-carrier resources are orthogonal to each other).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “wherein the wireless communication device and the root AP are associated with a mesh basic service set (MBSS), the establishing of the data path comprising: establishing, with a wireless repeater in the MBSS, a first communication link that includes the first set of time or frequency resources, the data path being associated with the first communication link and a second communication link, between the wireless repeater and the root AP, that includes a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set” as taught by Honkasalo. The suggestion/motivation would have been to provide efficient bandwidth usage for wireless mesh network having backhaul wireless network (Honkasalo Para[0030]).

Regarding claims 14,43 and 47, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose wherein the first set of time or frequency resources includes one or more first wireless channels, and the second set of time or frequency resources includes one or more second wireless channels orthogonal to the one or more first wireless channels.
However, Honkasalo from the same field of invention discloses wherein the first set of time or frequency resources includes one or more first wireless channels, and the second set of time or frequency resources includes one or more second wireless channels orthogonal to the one or more first wireless channels (Honkasalo Fig. 12,17 Para[0136-137,0162] The f1 and f2 resources are orthogonal to each other).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “wherein the first set of time or frequency resources includes one or more first wireless channels, and the second set of time or frequency resources includes one or more second wireless channels orthogonal to the one or more first wireless channels” as taught by Honkasalo. The suggestion/motivation would have been to provide efficient bandwidth usage for wireless mesh network having backhaul wireless network (Honkasalo Para[0030]).



Claims 15,44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy, Honkasalo and further in view of CARIOU et al. (EP 3 820 225 A1, hereinafter referred to as “Cariou”).

Regarding claims 15,44 and 48, Newberg in view of Palanisamy and Honkasalo discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy and Honkasalo does not explicitly disclose wherein the first set of time or frequency resources includes one or more first target wake time (TWT} service periods, and the second set of time or frequency resources includes one or more second TWT service periods orthogonal to the one or more first TWT service periods.
However, Cariou from the same field of invention discloses wherein the first set of time or frequency resources includes one or more first target wake time (TWT} service periods, and the second set of time or frequency resources includes one or more second TWT service periods orthogonal to the one or more first TWT service periods (Cariou Para[0022-23] The service periods for TWT for each AP is shared using OFDMA technique to avoid interference. The two APs use two different set of resources).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy and Honkasalo to have the feature of “wherein the first set of time or frequency resources includes one or more first target wake time (TWT} service periods, and the second set of time or frequency resources includes one or more second TWT service periods orthogonal to the one or more first TWT service periods” as taught by Cariou. The suggestion/motivation would have been to provide a technique for latency reduction in WLANs (Cariou Para[0003]).



Claims 16-17 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of TAO et al. (US 2020/0305061 Al, hereinafter referred to as “Tao”).
	
Regarding claims 16 and 62, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose broadcasting one or more beacon frames carrying information indicating the first set of time or frequency resources.
However, Tao from the same field of invention discloses broadcasting one or more beacon frames carrying information indicating the first set of time or frequency resources (Tao Para[0064-65] The beacon message is broadcasted to indicate RRM message (i.e. resources) time and channel). 


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “broadcasting one or more beacon frames carrying information indicating the first set of time or frequency resources” as taught by Tao. The suggestion/motivation would have been to provide low-cost and low-complexity routing method (Tao Para[0006]).

Regarding claims 17 and 63, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose receiving a beacon frame carrying information indicating a second set of time or frequency resources associated with second data traffic having the first classification, the preferred time or frequency resources being orthogonal to the time or frequency resources, respectively, of the second set.
However, Tao from the same field of invention discloses receiving a beacon frame carrying information indicating a second set of time or frequency resources associated with second data traffic having the first classification, the preferred time or frequency resources being orthogonal to the time or frequency resources, respectively, of the second set (Tao Para[0064] The RRM message is only send at appointed time of each node (i.e. orthogonal)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “receiving a beacon frame carrying information indicating a second set of time or frequency resources associated with second data traffic having the first classification, the preferred time or frequency resources being orthogonal to the time or frequency resources, respectively, of the second set” as taught by Tao. The suggestion/motivation would have been to provide low-cost and low-complexity routing method (Tao Para[0006]).




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Shoshan et al. (US 2015/0351116 Al, hereinafter referred to as “Shoshan”).
	
Regarding claim 18, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose establishing a communication link with a client device responsive to receiving the data session request, the communication link including a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set.
However, Shoshan from the same field of invention discloses establishing a communication link with a client device responsive to receiving the data session request, the communication link including a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set (Shoshan Fig.13A Para[0073] The orthogonal antenna ports are used between UEs and BSs). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “establishing a communication link with a client device responsive to receiving the data session request, the communication link including a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set” as taught by Shoshan. The suggestion/motivation would have been to mitigate interference (Shoshan Para[0005]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy, Shoshan and further in view of CHAKRABORTY et al. (US 2018/0070363 Al, hereinafter referred to as “Chakraborty”).
	

Regarding claim 20, Newberg in view of Palanisamy and Shoshan discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy and Shoshan does not explicitly disclose configuring a number (K) of antenna chains of a wireless radio to operate on the second set of time or frequency resources, the data session request further indicating the K antenna chains.
However, Chakraborty from the same field of invention discloses configuring a number (K) of antenna chains of a wireless radio to operate on the second set of time or frequency resources, the data session request further indicating the K antenna chains (Chakraborty Para[0090,161] The resource request from the UE contains number of antenna elements of the UE). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg, Palanisamy and Shoshan to have the feature of “configuring a number (K) of antenna chains of a wireless radio to operate on the second set of time or frequency resources, the data session request further indicating the K antenna chains” as taught by Chakraborty. The suggestion/motivation would have been to coordinate between UE and base station to minimize interference (Chakraborty Para[0006]).



Claims 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Hu (US 2021/0289512 Al, hereinafter referred to as “Hu”).
	
Regarding claim 70, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose obtaining an indication of the preferred time or frequency resources associated with a latency requirement associated with the application.


However, Hu from the same field of invention discloses obtaining an indication of the preferred time or frequency resources associated with a latency requirement associated with the application (Hu Para[0048,0077] The wireless device indicates supported latency requirement parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “obtaining an indication of the preferred time or frequency resources associated with a latency requirement associated with the application” as taught by Hu. The suggestion/motivation would have been to provide latency sensitive links to the stations (Hu Para[0002]).

Regarding claim 71, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose wherein the data session request further indicates a preferred channel access category, rate adaptation suite, or packet error rate (PER) requirement associated with the first data traffic.
However, Hu from the same field of invention discloses wherein the data session request further indicates a preferred channel access category, rate adaptation suite, or packet error rate (PER) requirement associated with the first data traffic (Hu Para[0048,0077] The wireless device indicates capabilities (i.e. access category)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “wherein the data session request further indicates a preferred channel access category, rate adaptation suite, or packet error rate (PER) requirement associated with the first data traffic” as taught by Hu. The suggestion/motivation would have been to provide latency sensitive links to the stations (Hu Para[0002])).





Claims 37 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Xu et al. (US 2021/0314977 Al, hereinafter referred to as “Xu”).
	
Regarding claims 37 and 66, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose wherein the establishing of the first data path comprises: steering existing data traffic from the first set of time or frequency resources to a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set in accordance with receiving the first data session request.
However, Xu from the same field of invention discloses wherein the establishing of the first data path comprises: steering existing data traffic from the first set of time or frequency resources to a second set of time or frequency resources (Xu Fig.2,3 Para[0137,0139,0154] The network device adjust the configured resources and adjust frequency or timer domain resource position) that are orthogonal to the time or frequency resources, respectively (Xu Fig.2,3 Para[0137,0139,0154] The new position of frequency domain resource (i.e. orthogonal)), of the first set in accordance with receiving the first data session request (Xu Fig.2,3 Para[0137,0139,0154] The terminal sends traffic pattern information to the network device). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “wherein the establishing of the first data path comprises: steering existing data traffic from the first set of time or frequency resources to a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set in accordance with receiving the first data session request” as taught by Xu. The suggestion/motivation would have been to provide resources dynamically based on the terminal request to reduce latency and jitter (Xu Para[0004])).


Claims 38,57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Onno et al. (WO 2021/122263 Al, hereinafter referred to as “Onno”).
	
Regarding claims 38 and 67, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg discloses receiving a second data session request from a second STA, the second data session request indicating preferred time or frequency resources associated with second data traffic having the first classification; transmitting, to the second STA, second link configuration information indicating a second set of time or frequency resources associated with the first set of time or frequency resources and the preferred time or frequency resources indicated by the second data session request; and establishing a second data path with the second STA associated with the second set of time or frequency resources, the second data path being reserved for the second data traffic (Newberg Fig.5 Ref:510 Para[0029-35] The call is established with any other UEs).
Newberg in view of Palanisamy does not explicitly disclose the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set. 
However, Onno from the same field of invention discloses the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set (Onno Para[0059,0104] The different WTRUs connect to gNB with varying OFDM symbols). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set” as taught by Onno. The suggestion/motivation would have been to enable AP selection based on wireless link performance (Onno Para[0092]).
	

Regarding claim 57, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose wherein the first data session request further indicates a wireless radio configuration of the first STA.
However, Onno from the same field of invention discloses wherein the first data session request further indicates a wireless radio configuration of the first STA (Onno Para[0082] The WTRU announces supported rates and modulations (i.e. radio configurations)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “wherein the first data session request further indicates a wireless radio configuration of the first STA” as taught by Onno. The suggestion/motivation would have been to enable AP selection based on wireless link performance (Onno Para[0092]).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Onno.

Regarding claim 61, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose wherein: the processing system is configured to establish a first communication link that includes the first set of time or frequency resources, the data path being associated with the first communication link and a second communication link that includes a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set.
However, Onno from the same field of invention discloses wherein: the processing system is configured to establish a first communication link that includes the first set of time or frequency resources, the data path being associated with the first communication link and a second communication link that includes a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set (Onno Para[0059,0104] The different WTRUs connect to gNB with varying OFDM symbols and multiple links (i.e. local and remote) are involved in connection to the network). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “wherein: the processing system is configured to establish a first communication link that includes the first set of time or frequency resources, the data path being associated with the first communication link and a second communication link that includes a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set” as taught by Onno. The suggestion/motivation would have been to enable AP selection based on wireless link performance (Onno Para[0092])


Claims 64 is rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Chakraborty.
	
Regarding claim 64, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg in view of Palanisamy does not explicitly disclose wherein: the processing system is configured to operate a number (K) of antenna chains of a wireless radio on a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set, the data session request further indicating the K antenna chains.
However, Chakraborty from the same field of invention discloses wherein: the processing system is configured to operate a number (K) of antenna chains of a wireless radio on a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set, the data session request further indicating the K antenna chains (Chakraborty Para[0090,161] The resource request from the UE contains number of antenna elements of the UE). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “wherein: the processing system is configured to operate a number (K) of antenna chains of a wireless radio on a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set, the data session request further indicating the K antenna chains” as taught by Chakraborty. The suggestion/motivation would have been to coordinate between UE and base station to minimize interference (Chakraborty Para[0006]).



Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg in view of Palanisamy and further in view of Onno.


Regarding claim 68, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg further disclose wherein: the interface is configured to output second link configuration information indicating a second set of time or frequency resources associated with the preferred time or frequency resources indicated in the first data session request, and the processing system is configured to establish a second communication link that includes the second set of time or frequency resources (Newberg Fig.5 Ref:510 Para[0029-35] The call is established with any other UEs). Newberg in view of Palanisamy does not explicitly disclose the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set.
However, Onno from the same field of invention discloses the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set (Onno Para[0059,0104] The different WTRUs connect to gNB with varying OFDM symbols). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set” as taught by Onno. The suggestion/motivation would have been to enable AP selection based on wireless link performance (Onno Para[0092]).

Regarding claim 69, Newberg in view of Palanisamy discloses the method for wireless communication performed by the wireless communication device. Newberg further disclose wherein: the processing system is configured to establish a first communication link that includes the first set of time or frequency resources; the interface is configured to obtain second link configuration information indicating a second set of time or frequency resources that are orthogonal to the time or frequency resources, respectively, of the first set; and the processing system is further configured to establish a second communication link that includes the second set of time or frequency resources (Newberg Fig.5 Ref:510 Para[0029-35] The call is established with any other UEs). Newberg in view of Palanisamy does not explicitly disclose the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set.
However, Onno from the same field of invention discloses the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set (Onno Para[0059,0104] The different WTRUs connect to gNB with varying OFDM symbols). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Newberg and Palanisamy to have the feature of “the time or frequency resources of the second set being orthogonal to the time or frequency resources, respectively, of the first set” as taught by Onno. The suggestion/motivation would have been to enable AP selection based on wireless link performance (Onno Para[0092]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415